On consideration of the Petition for a Writ of Habeas Corpus, and of respondents’ Reply to the Order to Show Cause, with attached affidavits, filed in the above-entitled action, it appearing that Petitioner has been released from confinement, it is, by the Court, this 14th day of December 1971,
ORDERED:
That said Petition be, and the same is hereby, dismissed as moot. This action is without prejudice to the right of petitioner to raise any issue presented by the facts related in said Petition by appropriate motion presented to the military judge of the court-martial to which the pending charges have been, or may be referred for trial.